Citation Nr: 0600763	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  04-35 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1953 to July 1957.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In this decision, the RO determined that the veteran 
had not submitted the requisite new and material evidence to 
reopen a claim for entitlement to service connection for a 
low back disability.

A hearing was held before a traveling Veterans Law Judge 
(VLJ) from the Board, sitting at the RO, in June 2005.  The 
VLJ that conducted this hearing will make the final 
determination in this case.  See 38 U.S.C.A. §§ 7102(a), 
7107(c) (West 2002).

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disability was denied 
in an October 1997 rating decision.  The appellant was 
informed of the determination and of the right to appeal.  
The appellant did not appeal within one year of date of 
notification.

2.  The evidence added to the record since the October 1997 
decision is not cumulative or redundant of previously 
reviewed evidence, and relates to a previously unestablished 
fact.



CONCLUSION OF LAW

The October 1997 rating decision denying service connection 
for a low back disability is final.  New and material 
evidence sufficient to reopen the claim has been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

All relevant facts regarding the issue of new and material 
evidence decided below have been properly developed and no 
further assistance to the appellant is required in order to 
comply with the duty to notify and assist.  A thorough review 
of the claims file reveals that the development conducted by 
VA in this case fully meets the requirements of 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  In any event, based on 
the completely favorable decision discussed below, the Board 
finds that any failure in VA's duty to notify and assist the 
appellant regarding his claim of new and material evidence is 
harmless.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Submission of New and Material Evidence

The veteran filed his claim for entitlement to service 
connection for a low back disability in April 1997.  He 
submitted statements in which he claimed that his current low 
back pain and disability had continuously existed since an 
in-service injury.  He asserted that he had injured his low 
back during active service when he was attempting to load a 
55-gallon drum of motor oil (alleged actual weight of 535 
pounds) when he lost control of the drum, fell to the ground, 
and the drum rolled over his back.  The veteran noted that he 
reported this injury to sick call and returned to sick call 
thereafter two to three times a week for five to six months.  
Finally, he quit reporting to sick call when a military 
physician only prescribed the use of wooden slats under his 
bed mattress.

The veteran asserted that his post-service medical records 
did not indicate histories of continuous back pain because he 
had to claim a new injury during every episode of 
exacerbation in order to protect his employment.  The veteran 
indicated that if he had reported a continual back problem he 
would not have been hired for new jobs in manual labor.  He 
reported that each subsequent incident of stress or trauma to 
his back had made his condition worse.

The service medical records reveal that on the Report of 
Medical History taken at the time of the veteran's entrance 
into active service in July 1953, he did not report any prior 
history of back injury, disability, or pain.  The examining 
physician summarized that there was no medical history of a 
fracture, surgery, or serious injury.  On examination, his 
spine and musculoskeletal system were found to be normal.

A thoracic and lumbar spine X-ray was requested in early June 
1954.  This request indicated that the veteran had been hurt 
playing football two years before, and still had pain.  The 
X-rays revealed no evidence of old or recent fracture.  The 
L5-S1 disc was a little thin but there were no secondary bony 
changes adjacent to this disc to indicate disc disease.  The 
impression was "No definite abnormalities in the thoracic or 
lumbar spine.  Slight thinning of L5-S1 disc which could 
indicate disease at this level."

In June 1954, the veteran was referred to a military 
orthopedic clinic for a consultation.  It was noted that the 
veteran complained of pain in the dorso-lumbar region of his 
spine for the previous two months.  Urinalysis and X-rays 
were reported to be essentially negative.  The orthopedist 
reported that the veteran had a history of back ache for 
approximately two years.  The veteran claimed that this pain 
was constant and interfered with this sleep.  The area of 
pain was identified with the lower dorsal vertebra.  On 
examination, the veteran had full range of motion, no muscle 
spasm, and straight leg raises were negative.  X-rays were 
also reported to be negative.  The only noted abnormality was 
a very mild dorsal scoliosis with convexity to the left.  The 
examiner commented:

Whatever organic difficulty this patient 
may have might possibly be on the basis 
of his posture.  However, I feel that a 
certain functional element must be 
present and the motivation is not too 
good.  I can suggest no further 
definitive treatment aside from the bed 
board he already has.  I have also 
suggested the patient be more postural 
conscious.

A medical notation of June 1956 indicated that the veteran 
had been examined and found qualified for military duty.  The 
veteran was given a separation examination in July 1957.  No 
medical history was reported with this examination.  The 
veteran's spine and musculoskeletal system were found to be 
normal.

U. S. Marine Corp Reserve records indicate that the veteran 
was given a comprehensive physical examination in March 1960.  
He did not report any prior medical history of low back 
injury or pain.  On examination, his spine and 
musculoskeletal system were normal.  In August 1960, 
September 1960, February 1961, and July 1961, the veteran was 
examined and found qualified for military purposes.  No 
specific findings were made on these examinations regarding 
his low back.  

A private physician's letter dated in December 1971, and 
addressed to an insurance company, indicated that the veteran 
"had got along well with no particular problems until 
October 29, 1971" when he slipped while carrying steel and 
injured his back.  He reportedly had some difficulty after 
that fall with his back and then reinjured his back in mid-
November 1971.  He continued to have back distress.  
Regarding the veteran's prior medical history, the physician 
commented that he had reported that some years ago in the 
course of an "Army physical" he had been told his left leg 
was half an inch shorter than the right.  He had tried to use 
heel inserts, but this did not alleviate his back distress.  
The physician noted that the veteran's past medical history 
was negative for prior pertinent serious illness, injury, or 
operative procedure.  On examination, the veteran's leg 
length was found to be equal at 35 inches.  Lumbar spine X-
ray revealed no evidence of recent or old bony injury.  The 
articular facets were intact and there was no interspace 
narrowing.  No diagnosis was reported.

Outpatient records indicate that the veteran underwent 
physical therapy in January and February 1972.  By mid-
February 1972, the veteran still complained of some soreness, 
sharply located at the D11 mid-line area.  X-rays revealed no 
gross abnormality.  The veteran was given an injection at the 
appropriate trigger point.  The physician determined that 
further treatment was unwarranted.

A private outpatient record dated in 1991 noted that the 
veteran had "recently finished a SAIF claim involving some 
low back problems."  A private neurology examination 
conducted in March 1991, apparently in connection with a 
Workers' Compensation claim, indicated that the veteran had 
onset of low back pain after lifting 100 pounds in weight.  
He continued to work until February 1991, when his low back 
pain returned and included radicular symptoms in his inguinal 
area and legs.  A myelogram and post-myelogram computerized 
tomography (CT) scan of the lumbar spine were negative.  The 
veteran reported twisting his back just prior to the 
neurology examination, which resulted in him becoming 
asymptomatic.  The veteran also reported "a little low back 
discomfort intermittently for many years" that was 
attributed to an injury he sustained as a young man.  This 
low back discomfort had not changed.  The impression was a 
history of lumbosacral strain with some radiculopathy, which 
was now asymptomatic with a normal examination.

In late June 1994, a private outpatient record noted the 
veteran's complaints of low back pain for the past "2 weeks 
or so."  The pain was mild, but suddenly increased in 
intensity that morning.  He reported that he had injured his 
back in the past off and on over the years.  The last time he 
had a back strain was several years ago and it lasted for 
three months.  The assessment was lumbar strain with spasm.

A separate private outpatient record dated the next day noted 
that the veteran was "now developing low back pain."  He 
noted there was "some sort of previous history of low back 
disorder."  However, the veteran attributed his current low 
back pain to limping caused by a recent knee surgery.  The 
examiner reported that lumbar X-rays showed moderate 
degenerative changes with disc spaces pretty well maintained.  
A lumbar spine X-ray report of the same date noted some lower 
thoracic and upper lumbar spondylosis of a non-specific 
nature.  There was no significant evidence of canal stenosis 
or high-grade degenerative changes of the discs.  The 
impression was spondylotic changes without evidence of a 
specific cause for the back pain.  

In a rating decision of October 1997, the RO denied the 
veteran's initial claim for entitlement to service connection 
for a low back disability.  It was determined that the 
evidence of record failed to establish any relationship 
between the current back problems and any disease or injury 
during military service.  It was also determined that the 
evidence failed to show permanent aggravation of a noted pre-
existing back problem.  The veteran was notified of this 
decision and his appellate rights by letter issued in October 
1997.  The veteran did not timely appeal this determination 
and it is now final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200.  The veteran's request to reopen this claim was 
received by VA in January 2003.

Since the October 1997 decision, the veteran has submitted 
statements and provided testimony in June 2005.  He claimed 
that his football injury prior to military service was a 
"mere strain" and not the injury that led to his chronic 
low back pain.  He asserted that the injury that resulted in 
chronic low back pain was his claimed in-service injury when 
a 55-gallon barrel rolled over his back.  The veteran 
indicated that his injury occurred in April 1954 and he 
suffered with low back pain until June when he reported to 
sick call.  He continued to report to sick call once a week 
for two or three months.  He finally quit reporting for sick 
call after being accused of being a "Sandbagger, 
Goldbricker."  After this, the veteran self-treated his low 
back pain with over-the-counter medication.

He claimed that he had not complained of his low back pain at 
the time of separation from active service in 1957 as such a 
complaint would have held up his release and he wanted to go 
home.  The veteran asserted that at the time of his 
separation he was personally recruited by his unit commander 
to joint the reserves.  He did not remember ever receiving an 
extensive physical examination during this reserve service.

In his written statements and at his Board hearing in June 
2005, the veteran claimed that he had sought private medical 
treatment for his chronic low back pain as early as 1958.  He 
continued to seek private treatment, but the records of this 
treatment prior to the early 1970s are not longer available 
as the physicians had died and the records were reportedly 
destroyed.  He acknowledged at his hearing that some of his 
physicians have related his current low back problems to his 
age.

A private operative report dated in December 2003 indicated 
that the veteran underwent L4-L5 level decompression 
laminectomies with posterior lumbar interbody fusion, 
posterolateral transverse process fusion, pedical screw 
fixation, and "Healso/BMA" posterolateral fusion.  It was 
noted that the veteran had developed spondylolisthesis over 
the past three years with worsening back pain.  The post-
operative diagnosis was L4-L5 spondylolisthesis with severe 
spinal canal stensosis and lateral recess stenosis.

The veteran's VA treating physician prepared a letter in July 
2005.  It was noted that she had been treating the veteran 
since March 2003.  He had complained of chronic low back pain 
since that time.  It was reported that the veteran claimed he 
had experienced low back pain for the past 50 years.  The 
physician commented:

I have reviewed records concerning [the 
veteran] from a number of different 
physicians, including records dated 1954, 
in which it does mention that he was 
having low back pain, as well as in 1971.

My understanding is that some records 
have been lost, so he cannot document 
that he was having pain during that time 
either; however, in reviewing the 
records, it seems likely that he has been 
having back pain for at least fifty 
years.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  For the 
limited purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed; however, this 
presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence received since October 1997 includes the 
veteran's lay evidence discussing his pre-service back injury 
and the fact it did not lead to chronic pain.  This evidence 
tends to be corroborated by the findings on his entrance 
examination in 1953.  He has also provided new lay evidence 
detailing his private treatment since 1958 for chronic pain, 
within one year of his separation from active service.  
Finally, the veteran had submitted a medical opinion of July 
2005 in which the physician, based on a review of the service 
medical records and available post-service records, found 
that it was likely that the veteran suffered with chronic low 
back pain dating back to his active service period.  This 
evidence is neither cumulative nor redundant of any evidence 
obtained prior to October 1997.  In addition, the Board finds 
that this evidence, in particular the physician's opinion of 
July 2005, relates to a previously unestablished fact, 
chronicity.  Therefore, the Board finds that the issue of 
entitlement to service connection for a low back disability 
must be reopened.  This matter is further discussed in the 
following remand.


ORDER

The application to reopen a claim of entitlement to service 
connection for a low back disability is granted.



REMAND

The veteran has testified that he has attempted to locate and 
obtain his private treatment record dated prior to the early 
1970s.  However, he had indicated that these physicians are 
now dead and that their records are either missing or 
destroyed.  Therefore, the Board finds that further 
development of his evidence would be futile.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2).  However, the veteran 
has identified current low back treatment at his local VA 
outpatient clinic and from private healthcare professionals.  
On remand, these records should be obtained.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2005); see also 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992) (VA must 
obtain all pertinent VA medical records which have been 
called to its attention.)  

The veteran has presented competent lay evidence of an in-
service low back injury in 1954.  The service medical records 
report complaints and treatment for low back pain in June 
1954.  Examination revealed very mild dorsal scoliosis.  X-
ray report of June 1954 indicates the possibility of joint 
disease at the L5-S1 level.  Post-service medical records 
note complaints and treatment for low back pain beginning in 
the early 1970s.  Diagnoses have included strain, 
spondylosis, spondylolisthesis, and spinal canal stenosis 
affecting the lumbar spine.  Based on this evidence, the 
Board finds that a VA compensation examination is in order to 
determine the etiology of the veteran's current low back 
disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see Myers v. Brown, 5 Vet. App. 3, 4-5 (1993); Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004) (The duty to assist 
requires VA to obtain a medical opinion as to the 
relationship between an in-service event, injury, or 
symptomatology and a current disability.); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (The Board cannot base 
its decisions on its own unsubstantiated medical opinion.)

Under the circumstances, the Board must remand this case for 
the following action:

1.  The AOJ should contact the veteran 
and request that he identify all medical 
treatment for his low back disability 
since October 1997.  He should be 
requested to provide the appropriate 
signed release forms so that private 
treatment records can be obtained.  The 
AOJ should request all treatment records 
identified and, if required, for which 
release forms have been received.  All 
responses and/or evidence received should 
be associated with the claims file.
2.  The AOJ should request all records of 
treatment for the veteran's low back 
disability from the VA outpatient clinic 
in Eugene, Oregon, dated from October 
1997 to the present time.  All responses 
and/or evidence obtained must be 
associated with the claims file.
3.  Thereafter, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the existence and etiology of 
his current low back disability.  The 
claims file must be made available to and 
reviewed by the examiner.  Any further 
indicated special studies must be 
conducted.  The examiner should be 
provided the following instructions:
The veteran has claimed that his current 
low back disability was incurred from an 
in-service injury when a 55-gallon barrel 
rolled over his back in 1954.  He claims 
that he had experienced chronic low back 
pain since that time that has become 
progressively worse and made him 
susceptible to further low back injury.    
The examiner should provide answers to 
the following questions:
What is the most accurate low back 
diagnosis?  Is any current low back 
disability in anyway related to the 
veteran's active service, including 
the in-service X-ray finding?  If 
so, please explain.

Is it at least as likely as not that 
any current low back disability was 
caused by, or incurred in, his 
active service, specifically the 
injury reported in 1954?  
If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim.  See 38 C.F.R. 
§ 3.655.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


